Citation Nr: 1033130	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the thoracic spine from April 2, 
2002 to June 20, 2007; a rating higher than 10 percent from 
August 1, 2007 to July 13, 2009; and a rating higher than 
20 percent since.  

(In the interim, from June 20, 2007 to August 1, 2007, the 
Veteran had a temporary 100 percent convalescent rating under 
38 C.F.R. § 4.30 ("paragraph 30"))


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1997 to April 
2002.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
granted the Veteran's claim for service connection for a thoracic 
spine disorder with arthralgia and assigned an initial 
noncompensable (i.e., 0 percent) disability rating retroactively 
effective from April 2, 2002.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In July 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), to obtain additional medical 
treatment records, including any VA treatment records since 
December 2003 from the VA Medical Centers (VAMCs) in Tampa and 
Fort Myers.  That remand also was to have the Veteran undergo 
another VA compensation examination to reassess the severity of 
his service-connected disability, including in light of revisions 
to the applicable rating criteria.  

The AMC has since issued a decision in September 2009 increasing 
the initial rating for the disability from 0 to 10 percent with 
the same retroactive effective date of April 2, 2002.  The AMC 
also granted a temporary 100 percent rating from June 20, 2007 to 
August 1, 2007, to additionally compensate the Veteran for his 
convalescence following back surgery for treatment of his 
service-connected disability.  38 C.F.R. § 4.30.  The 10 percent 
rating resumed as of August 1, 2007, and the AMC assigned a 
higher 20 percent rating as of July 13, 2009.  The Veteran has 
continued to appeal, requesting even higher ratings for the times 
when he has not had a 100 percent rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).

The disability is now characterized as degenerative disc disease 
(DDD) of the thoracic spine.


In a July 2010 statement, the Veteran's representative argues the 
RO has not substantially complied with the Board's July 2007 
remand directives.  See Chest v. Peake, 283 Fed. App. 814 (Fed. 
Cir. 2008).  However, the Board sees the Veteran was provided a 
VA compensation examination to reassess the severity of his 
disability, and that the additional VA treatment records 
specifically requested were obtained.  Therefore, the Board finds 
there was substantial compliance with those prior remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146- 47 (1999).  

Regrettably, though, this appeal still must be again remanded to 
the RO via the AMC in Washington, DC, for other development and 
consideration.  Although the Board sincerely regrets the 
additional delay, a remand is necessary to ensure procedural due 
process and that there is a complete record upon which to decide 
the Veteran's pending claim so he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


REMAND

The evidence of record reflects that the Veteran had relevant 
surgery in June 2007 at the VAMC in Miami, Florida.  
Additionally, January 2009 VA treatment records from Ft. Myers 
show he also received injections into his back of an unspecified 
type at the same VAMC in Miami.  But there are no VA treatment 
records in the file from this VAMC, including any concerning his 
preoperative or postoperative status.  So these additional 
records need to be obtained before deciding his appeal inasmuch 
as the Board has constructive, if not actual, notice of the 
existence and potential relevance of these additional records.  
See 38 C.F.R. § 3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. 
App. 611 (1992)




Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Obtain any and all of the Veteran's 
treatment records from the VAMC in Miami, 
Florida.  These additional treatment records 
should include, but are not limited to, those 
concerning his preoperative, postoperative, 
and follow-up evaluation and treatment of his 
disability.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain these records would be futile, this 
must be documented in the claims file and the 
Veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1), (e)(2).

2.  Then readjudicate the claim in light of any 
and all additional evidence obtained.  If 
higher ratings are not granted to the Veteran's 
satisfaction, send him and his representative a 
supplemental statement of the case and give 
them time to submit additional evidence and/or 
argument in response before returning the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


